NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROHINI KUMAR, an individual, on behalf          No.    17-16405
of herself, the general public and those
similarly situated,                             D.C. No. 4:14-cv-02411-YGR

                Plaintiff-Appellee,
                                                MEMORANDUM*
 v.

SALOV NORTH AMERICA CORP.,

                Defendant-Appellee,

 v.

THEODORE H. FRANK,

                Objector-Appellant.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                      Argued and Submitted August 28, 2018
                               Seattle, Washington

Before: McKEOWN, W. FLETCHER, and GOULD, Circuit Judges.

      This dispute arises from the district court’s approval of a nationwide class



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
action settlement between a class of purchasers of Filippo Berio olive oil and the

manufacturer of the olive oil, Salov North America Corp. On appeal, Theodore

Frank, a non-participating class member and objector, challenges the approval of

the settlement agreement. Salov North America Corp. contends that Frank has no

standing. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Assuming that Frank ultimately paid a higher price for the olive oil than he

would have without “Imported from Italy” on the label, he has Article III standing

to challenge the settlement agreement. See Knisley v. Network Assocs., Inc., 312

F.3d 1123, 1126 (9th Cir. 2002). Because we assume without deciding that Frank

also has statutory standing, we move to the merits of his challenge.

      The district court did not abuse its discretion in approving the settlement

agreement. See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 940 (9th

Cir. 2011) (“We review a district court’s approval of a class action settlement for

clear abuse of discretion.”). The court properly considered and applied the

relevant Hanlon factors in its determination that the settlement was fair,

reasonable, and adequate. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th

Cir. 1998) (providing factors to be balanced by a district court when assessing

whether a settlement agreement is “fair, reasonable, and adequate” under Fed. R.

Civ. P. 23(e), including: “the strength of the plaintiffs’ case; the risk, expense,

complexity, and likely duration of further litigation; the risk of maintaining class



                                           2
action status throughout the trial; the amount offered in settlement; the extent of

discovery completed and the stage of the proceedings; the experience and views of

counsel; the presence of a governmental participant; and the reaction of the class

members to the proposed settlement”).

      The district court considered the strength of the plaintiffs’ case and the risk

involved with further litigation, noting that Salov North America Corp. had a

legitimate defense and that this “was [not] the strongest case [she] ha[d] ever

seen.” The district court also noted that proceeding to trial would be costly given

the need for expert testimony, and that the best potential outcome at trial would not

exceed the recovery per bottle offered by the settlement. Further, the court

recognized that the litigation was “hard fought” and that class counsel reached an

“excellent result” for the class, including achieving the class’s non-monetary goal

of “get[ting] the defendants to improve their practices.” Because there is no

“strong showing that the district court’s decision was a clear abuse of discretion,”

we affirm. See Hanlon, 150 F.3d at 1027 (“The district court’s final determination

to approve the settlement should be reversed only upon a strong showing that the

district court’s decision was a clear abuse of discretion.”) (internal quotation marks

omitted).

      AFFIRMED.




                                          3